Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
HMVP list constructing unit in claims 19 and 20 corresponding to the algorithm described in steps 4-5 on pg. 60 of the applicant’s specification;
HMVP adding unit in claim 19 corresponding to the algorithm described in steps 3 and 4 on pgs. 59-60 of the specification; 
motion information deriving unit in claim 19 corresponding to the algorithm described in 8.5.2.1 on pgs. 56-59 of the specification;
motion information comparing unit in claim 20 corresponding to step 5 bridging pgs. 60 to 61 of the specification; and
motion information adding unit in claim 20 corresponding to step 6 on pg. 61 of the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims relate to non-transitory computer-readable mediums storing a encoded data generated by a particular encoding method. The claims do not indicate that the mediums store instructions for causing a processor to perform specific functions, but rather relate only to a video stored on a computer readable medium. Since the bitstream is not claimed as causing a general purpose computer to function as a specific machine the claims relate only to non-functional descriptive material, e.g. a video stored on a hard drive. Such non-functional descriptive material is an considered to be an abstract idea (See MPEP 2111.05). Abstract ideas are judicial exceptions to subject matter eligibility under 35 U.S.C. 101 (See MPEP 2106(III) note step 2A in the streamlined analysis flowchart). Further the claim as a whole is entirely directed to the medium storing the non-functional descriptive material and does not amount to more than the judicial exception (MPEP 2106(III) note step 2B of the streamlined analysis). Thus the claim is not eligible subject matter under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (2014/0044180) in view of “Working Draft 3 of Versatile Video Coding” (hereafter Bross).
	In regard to claim 1 Chen discloses a method for determining motion information for a current block of a frame the method comprising;
constructing a motion vector candidate list associated with motion information of adjacent blocks wherein each candidate comprises motion information including at least one of elements (Chen par. 30 and Fig. 4 note merge candidate list);
one or more motion vectors (Chen par. 30 note motion information including motion vectors also note par. 32 for AMVP); or
one or more reference picture indices corresponding to the motion vectors (Chen par. 30 note motion information including reference frame indexes par. 32 for AMVP);
adding one or more candidates into a motion information candidate list for the current block (Chen par. 30 note constructing candidate list also note par. 35 for AMVP candidate list); and

It is noted that Chen does not disclose details of history-based motion vector predictors. However Bross discloses  a method for determining motion information for a current block of a frame based on a history-based motion vector predictor (HMVP) list (Bross 8.4.2.6note deriving HMVP merging candidates), the method comprising;
constructing the HMVP list, which is an ordered list of N history-based candidates, associated with motion information of N preceding blocks of the frame preceding the current block, wherein N is greater than or equal to 1, wherein each history-based candidate comprises motion information including at least one of elements (Bross section 8.4.2.15 note adding motion vectors of preceding block to the HMVP list);
one or more motion vectors (Bross section 8.4.2.15 note MVP candidate hMVPCand consists of luma motion vectors);
one or more reference picture indices corresponding to the motion vectors (Bross section 8.4.2.15 note MVP candidate hMVPCand consists of reference indices); or
one or more bi-prediction weight indices (Bross section 8.4.2.15 note MVP candidate hMVPCand consists of bi-prediction weight index gbiIdx); and
adding one or more history-based candidates form the MVP list into a motion information candidate list for the current block (Bross section 8.4.2.6 note step 2 adding the HVMP candidate to the merging candidate list).
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating an HVMP candidate list as taught by Bross in the invention of Chen in order to gain compliance with the VVC standard and improved coding efficiency from the use of additional motion vector prediction candidates. 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Bross further discloses that a history-based candidate includes further one or more indices different form the one or more bi-prediction weight indices (Bross section 7.4.5.3 note merge syntax includes sao_merge left and up flags that indicate values of sao_type_idx_luma and sao_type_idx_chroma which are indexes indicating sample adaptive offset filter types).

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Bross further discloses that constructing the HVMP list further comprises:
comparing at least one of the elements of each history-based candidate of the HMVP list with a corresponding element of a preceding block (Bross section 8.4.2.15 note comparing hMVPCand to existing candidates in the HVMP candidate list); and
adding the motion information of the preceding block to the HMVP list if a result of the comparing at least one of the elements of each history-based candidate of the HVMP list differs from the corresponding element of the preceding block (Bross section 8.4.2.15 note final step adding the candidate the HMVP candidate list). 

In regard to claim 4 refer  to the statements made in the rejection of claim 1 above. 
comparing at least one of the elements of each history-based candidate of the HMVP list with a corresponding element of the motion information for the current block (Bross section 8.4.2.15 note comparing hMVPCand to existing candidates in the HVMP candidate list); and
adding the motion information of the current block to the HMVP list, if a result of the comparing at least one of the elements of each HMVP candidate of the HMVP list differs from the corresponding 

In regard to claim 5 refer to the statements made in the rejection of claim 3 above, wherein the comparing comprises:
comparing the corresponding motion vectors and comparing the corresponding reference picture indices  (Bross section 8.4.2.15 note comparing MVP candidates that include motion vectors and reference indexes).

In regard to claim 6 refer to the statements made in the rejection of claim 3 above. the comparing comprises:
comparing one or more motion vectors of each history based candidate of the HMVP list with corresponding motion vectors of the preceding block, comparing the one or more reference picture indices of each history-based candidate of the HVMP list with corresponding reference picture indices of the preceding block, and comparing the one or more bi-prediction weight indices of each history-based candidate of the HVMP list with bi-prediction weight indices of the preceding block  (Bross section 8.4.2.15 note comparing MVP candidates including motion vectors, reference indexes and bi-prediction weight indexes). 

In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Bross further discloses that the history-based candidates of the HVMP list are ordered in an order in which the history-based candidates of the preceding blocks are obtained from a bit-stream (Bross section 8.4.2.15 part 3, note for each update existing entries on the HVMP candidate list are decremented in index [HmvpCandList[i-1] is set equal to HmvpCandList[i]], and the new entry into the list is set at the last 

In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Bross further discloses that the HMVP list length, N, is 5 or 6 (Bross section 8.4.2.15 note Editor’s not at bottom of section, HVMP list is restricted to 6, or possibly 5 candidates). 

In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Chen further discloses that the motion information candidate list includes a first motion information from motion information of a first block, wherein the first block has a present spatial or temporal position relationship with the current block (Chen Fig. 4 and par. 30 note spatial and temporal neighboring blocks are added to the motion candidate list, also generally note Bross section 8.4.2 derivation process for MVP candidate list including spatial, temporal and history based candidates). 

In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Chen further discloses wherein the deriving the motion information for the current block based on the motion information candidate list comprises:
deriving the motion information by referring to a merge index form a bit stream as the current block is coded in a merge mode, or to a motion vector predictor index from the bit stream as the current block is coded in an advanced motion vector prediction mode (Chen par. 30 note index value used to identify candidates, also note par. 32 indicating selected motion vector predictor and par. 34 transmitting motion vector indexes from an encoder to a decoder to identify the predictor). 



Claims 12-17 describe a method substantially corresponding to the method of claims 1-11 above. Refer to the statements made in regard to claims 1-11 above for the rejection of claims 12-17 which will not be repeated here for brevity. 

Claim 18, 21 and 22 describe an apparatus including a non-transitory computer readable storage medium or a memory, and processing to implement steps substantially corresponding to the method of claims 1-11 above. Refer to the statements made in regard to claims 1-11 above for the rejection of claims 18, 21 and 22 which will not be repeated here for brevity. 

Claim 19 and 20 describe an apparatus comprising units implement steps substantially corresponding to the method of claims 1-11 above. Refer to the statements made in regard to claims 1-11 above for the rejection of claims 19 and 20 which will not be repeated here for brevity note the algorithms of 8.4.2.6 and 8.4.2.16 which correspond to the algorithms identified above as the corresponding structure of the specification. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423